             Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


OLUSEGUN ADELEGAN,
an individual,
   13114 Burleigh Street,
   Upper Marlboro, MD 20774,

              Plaintiff,
                                                                  No. 1:10-cv-03440
v.

DISTRICT OF COLUMBIA,
  Serve: Hon. Muriel Bowser, Mayor
  Wilson Building
  1250 Pennsylvania Avenue, N.W.
  Washington, D.C. 20005
        --and--
  Attorney General of the District of Columbia
  441 4th Street, N.W., Suite 1100
  Washington, D.C. 20001

              Defendant.

                                        COMPLAINT

                                         Introduction

        1.    This civil action under 42 U.S.C. § 1983 and D.C. Code § 32-1308 seeks redress

for violations of the due process and expressive rights of an outstanding and dedicated D.C.

Public Schools (“DCPS”) teacher who was kept for two years in a bizarre employment limbo,

forbidden to work and for school year 2017-18 deprived of pay, because of DCPS’ decision to

suspend and terminate him on mental health and past marijuana use pretexts as retaliation

for criticizing them—truthfully and articulately—in an off-duty social media posting.

        2.    This suit claims that DCPS’ mistreatment of the plaintiff violated his rights to

free expression and due process under the First and Fifth Amendments to the federal
              Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 2 of 17



Constitution, and also violated his employer’s obligations under the D.C. wage theft statute,

D.C. Code § 32-1301 et seq.

                                   Parties, jurisdiction and venue

         3.    Plaintiff Olusegun (“Segun,” pron. SHEH-gun) Adelegan, an award-winning

teacher in the D.C. Public Schools, is a citizen of the United States and a resident of the

District of Columbia. Until his unjustified suspension from employment in November 2016,

he was a teacher, instructional coach and curriculum coordinator at Wheatley Education

Campus in northeast D.C. (“Wheatley”), a non-charter public high school run by the District

of Columbia Public Schools (“DCPS”). Before that, he taught middle school mathematics at

Browne Education Campus, also in northeast D.C. (“Browne”), and before that also at

Wheatley, where he was recognized in 2015 as DCPS New Teacher of the Year. He is an

alumnus of Harvard’s Urban Teacher Center in Baltimore, and is a recipient of DCPS’

Rubenstein Award for Highly Effective Teaching. Today, after almost two years out of work,

he is re-employed at DCPS’ Burrville Elementary School. In his spare time he is a founding

member of Sanctuaries, a D.C. non-profit that provides physical spaces and support for artists

of diverse racial and religious backgrounds to contribute to D.C.’s cultural life.

         4.    Defendant District of Columbia is the municipality of which DCPS is an

agency. The District is sued under court decisions, e.g., Blackmar v. Guerre, 342 U.S. 512 (1952),

which require that the District be the sole named defendant in suits against its agencies and

personnel, and Patsy v. Board of Regents, 457 U.S. 496 (1982), which exempt most constitutional

claims by government employees from the requirement that administrative procedures, e.g.,

grievance procedures under an applicable labor agreement, be exhausted before or rather

than filing suit. Notice of this claim under D.C. Code § 12-309 was timely lodged with the

District on February 28, 2018.



                                                 2
               Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 3 of 17



         5.     This Court has jurisdiction over the federal claims in this case under 28 U.S.C.

§ 1331 because the claims asserted herein raise questions under the federal Constitution and

laws; under 28 U.S.C. §§ 1343(a)(3), 1343(b)(1), and 42 U.S.C. § 1983 because this suit claims

violations by a District of Columbia governmental agency of the federal constitutional rights

of the plaintiff; and under D.C. Code § 22-1308(a)(1) because this suit claims violations of the

D.C. wage theft statute, D.C. Code 22-1301 et seq.

         6.     Venue is proper in this District under 28 U.S.C. §§ 88, 1391(b)(1), and 1391(b)(2)

because the defendant is located in the District of Columbia.

                         Factual allegations regarding the original incident

         7.     Mr. Adelegan began working at DCPS’ Wheatley Education Campus high

school in northeast D.C.’s Trinidad neighborhood in September 2016. There he served full-

time as a teacher, instructional coach, and curriculum coordinator.

         8.     On November 3, 2016, on his way to work, Mr. Adelegan recorded and posted a

brief Facebook livestream video, between one and two minutes in length, that was critical of

his school’s disservice to its students, and of the role of its administrators and staff in that

disservice.

         9.     Specifically, Mr. Adelegan complained in the Facebook posting that Wheatley

and the D.C. educational system in general was failing its students; that children at Wheatley

were not being pushed to fulfill their intellectual capabilities; and that sexual misconduct had

occurred between a Wheatley custodian and a Wheatley student.

         10.    By the time Mr. Adelegan arrived at Wheatley, his superiors had already seen

the Facebook video he had posted minutes earlier.

         11.    The door to the Wheatley building was locked when Mr. Adelegan tried it, and

personnel inside physically barred him from entering.



                                                  3
                 Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 4 of 17



           12.    Moments later, three D.C. Metropolitan Police Department (“MPD”) officers

who provided security at Wheatley, one of whom Mr. Adelegan knew personally, appeared at

the building’s front entrance. Mr. Adelegan told the officer known to him that he needed to

speak with her about issues at Wheatley. At his request, they agreed to meet a short distance

away at the Browne Education Campus (“Browne”), the school where Mr. Adelegan had

taught during the previous school year.

           13.    None of the three MPD officers, nor any other person, told Mr. Adelegan why

he had been barred from the building, but he understood that it was because of his Facebook

posting.

           14.    When Mr. Adelegan arrived a few minutes later at Browne, its principal, Andre

Samuels, came outside and embraced him. Mr. Adelegan had not called or notified Mr.

Samuels that he was coming.

           15.    Mr. Adelegan was then met outside the school by two D.C. Metropolitan Police

officers, neither of them the one whom he had agreed to meet there, and to his shock and

surprise placed in handcuffs and taken against his will to the D.C. General Hospital complex

in southeast D.C., where he was told he must undergo a psychological examination by the

Comprehensive Psychiatric Emergency Program (“CPEP”) of the D.C. Department of

Behavioral Health.

           16.    At the time of these events, and at all relevant times from then on, Mr.

Adelegan was not suffering from any form of mental illness or disturbance.

           17.    CPEP released Mr. Adelegan almost immediately, concluding that he was not

mentally ill, not deranged or disturbed, not a present or potential threat or danger to himself

or others, and not in need of mental health services of any kind.




                                                   4
               Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 5 of 17



         18.    At the time of these events, and at all relevant times from then on, neither Mr.

Adelegan’s superiors at Wheatley, nor any DCPS official or employee, nor any other D.C.

official or employee had reason to believe that Mr. Adelegan required mental health

treatment or was in any way, mentally or otherwise, unfit for duty as a DCPS teacher.

         19.    Later on the same day, November 3, 2016, Mr. Adelegan received an e-mail from

DCPS informing him that he had been placed on indefinite administrative leave, with pay,

from his Wheatley teaching position, with no explanation, and barring him from his place of

employment without giving him so much as a chance to say goodbye to his students.

         20.    On November 15, 2016, Mr. Adelegan received an e-mail from DCPS requiring a

mental health “fitness for duty examination” as a condition of his return to work. Again, no

explanation was provided.

         21.    Although Mr. Adelegan firmly disagreed with DCPS’ position, he endeavored

to comply with the directive described in the preceding paragraph by searching for a mental

health professional who would see him. On January 3, 2017, he met with Dr. Gerald Perman,

M.D., a board-certified psychiatrist in private practice in northwest D.C., to be given the

fitness for duty examination DCPS had required. Dr. Perman explained to Mr. Adelegan

during that appointment that he would forward to DCPS the results of the examination.

         22.    On April 20, 2017, after having heard nothing from DCPS since January, Mr.

Adelegan received an e-mail from Melody Miller of DCPS Labor Management and Employee

Relations. She requested, as a “follow-up” to the fitness for duty examination, that he release

his complete behavioral health records to Washington Occupational Health Associates

(“WOHA”), which he now knows (but did not know at the time) is a private consultant to

DCPS that, among other services, conducts drug and alcohol screenings of individuals.




                                                 5
               Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 6 of 17



         23.    On April 24, 2017, Mr. Adelegan e-mailed Ms. Miller that he had filled out a

request with Kaiser Permanente, his health care provider, for the records she had requested,

and would hand-deliver them to WOHA as soon as they became available (estimated by

Kaiser to be 7 to 10 days). When the Kaiser records became available, Mr. Adelegan did so.

         24.    On May 5, 2017, Mr. Adelegan e-mailed Ms. Miller that he had hand-delivered

the requested records to WOHA, and that he had signed a release at Kaiser that would allow

WOHA to speak with his Kaiser therapist.

         25.    On May 22, 2017, Mr. Adelegan e-mailed Ms. Miller asking whether any steps

had been taken on her side. She replied that she had heard nothing from WOHA and would

follow up with them.

         26.    On June 1, 2017, Mr. Adelegan e-mailed Ms. Miller again to ask whether WOHA

had corresponded with her. This time she replied that he needed to contact WOHA to obtain

additional direction. He did so.

         27.    On June 6, 2017, Ms. Tonya Akbar, clinic manager at WOHA, gave Mr.

Adelegan a medical information release form with instructions that he present that form to

Kaiser to permit WOHA to speak with behavioral health at Kaiser. In so instructing, WOHA

required Mr. Adelegan to repeat the action described in ¶ 24 above.

         28.    On June 8, 2017, Mr. Adelegan faxed to WOHA a signed copy of the release

form described in the preceding paragraph.

         29.    In late June 2017, after many calls to WOHA’s offices in an attempt to speak

with Ms. Akbar, Mr. Adelegan finally reached her and was told that he had not been seeing

the “right doctor.” She stated that he should be seeing a psychiatrist, not a psychologist. Mr.

Adelegan responded that he had never received any communication that said anything of the

sort; that in fact he had seen a psychiatrist, Dr. Perman, in November 2016, as alleged in ¶ 21



                                                6
               Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 7 of 17



above; and that Dr. Perman had transferred him to a psychologist because Mr. Adelegan had

no conditions warranting prescription medication.

         30.    In early July 2017, after repeated telephone calls to Ms. Akbar and Ms. Miller,

Mr. Adelegan was told by Ms. Miller that if he gave DCPS a letter from his treating doctor at

Kaiser stating that he was fit for duty, DCPS would find it acceptable.

         31.    On July 24, 2017, Mr. Adelegan met again with a psychiatrist at Kaiser, and

explained that he needed a letter stating he was fit for duty. The Kaiser psychiatrist readily

agreed to write such a letter, saying she saw no reason that he should not be allowed back to

work, but asked for a “fitness for duty” form, checklist or job description list from DCPS.

         32.    Mr. Adelegan immediately asked Tonya Akbar about such a checklist and was

told to contact DCPS.

         33.    On July 26, 2017, Mr. Adelegan e-mailed Ms. Miller at DCPS asking for a

checklist and a job description. He received no response.

         34.    On August 1, 2017, Mr. Adelegan once again e-mailed Ms. Miller asking whether

there was any update. This time she replied that she had to speak with her deputy chief.

         35.    On August 4, 2017, Mr. Adelegan received an e-mail from Ms. Miller with his

Instructional Coach job description. He immediately forwarded this to his doctor at Kaiser.

         36.    On August 7, 2017, Mr. Adelegan received a letter from his doctor at Kaiser

stating that he was fit for duty and ready to return to work. He promptly e-mailed Ms. Miller

to ask what was DCPS’ most preferred method of delivery.

         37.    On August 8, 2017, Ms. Miller replied that Mr. Adelegan should send the letter

to Tonya Akbar at WOHA. Mr. Adelegan promptly faxed the letter to Ms. Akbar, but received

no response.




                                                 7
               Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 8 of 17



         38.    During the week of August 14 through 18, 2017, with the 2017-18 DCPS school

year rapidly approaching (the first day of the academic calendar was Monday, August 21, 2017),

Mr. Adelegan repeatedly called Ms. Akbar. When she finally answered one of his calls, she

told him that he would be required to sign another medical release form to allow the

psychiatrist who wrote the letter on his behalf to speak with WOHA. She instructed Mr.

Adelegan to use the same form that he had sent before, simply crossing out the psychologist’s

name and filling in the psychiatrist’s name. Mr. Adelegan promptly did so.

         39.    On August 21, 2017, Ms. Akbar e-mailed Mr. Adelegan that he needed to submit

a new release form because the crossed-out one would not be accepted. Mr. Adelegan

completed and faxed a new form on the same day. He received no response.

         40.    During the weeks of August 21 through September 1, 2017, Mr. Adelegan

repeatedly telephoned for Ms. Akbar in an effort to confirm her receipt of the document, and

to determine whether anything had been done with regard to his case. His calls to her were

never answered.

         41.    On September 1, 2017, the scheduled date of a direct deposit of his paycheck

from DCPS, Mr. Adelegan discovered that no such deposit had been made. It was apparent

that his paid administrative leave had ceased, but without notice or communication of any

kind. He was not told that he had been terminated, or that an investigation of him had

occurred or had concluded, and was given no opportunity whatever to confront his accusers

or learn the charge or charges against him, if any.

         42.    Because he had not been terminated, Mr. Adelegan was ineligible to apply for

unemployment compensation with the D.C. Department of Employment Services.

         43.    He called Ms. Miller at DCPS but was not given an explanation of why he had

been taken off administrative leave. In effect he had been placed in limbo, with no work, no



                                                8
                Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 9 of 17



pay, no unemployment compensation, no official status, and no recourse to determine or

rectify it.

          44.    Mr. Adelegan promptly forwarded to Ms. Miller the same medical release form

he had sent to Ms. Akbar at WOHA, to show that he had been providing WOHA with all the

information they had requested.

          45.    On September 7, 2017, Mr. Adelegan e-mailed Ms. Miller at DCPS asking

whether there was any update with regard to his case. This time he was informed that Ms.

Akbar at WOHA was on vacation, not to return until September 13, 2017. He remained in

limbo.

          46.    Between September 13 and 19, 2017, Mr. Adelegan attempted more than once to

contact Ms. Akbar. On each such call, the secretary or receptionist for Ms. Akbar put him off,

saying either that Ms. Akbar was out of the office that day or that she was at lunch. Hs

repeated messages for her were never returned. During the same period Mr. Adelegan also e-

mailed Ms. Miller asking whether there was any update, but received no response.

          47.    On November 6, 2017, Mr. Adelegan received an e-mail from DCPS instructing

him to submit to another fitness for duty examination. He promptly spoke with his doctor at

Kaiser, who told him that she would insist that WOHA determine that he should be allowed

back to work.

          48.    Mr. Adelegan was able to schedule the newly required fitness for duty

examination at WOHA for November 22, 2017, almost exactly a year after his first such

examination. He appeared at WOHA for the examination on that date.

          49.    At that examination, for the first time, Mr. Adelegan was asked whether he

“used illegal substances.” He replied no, because although in the past he had used marijuana,




                                                9
               Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 10 of 17



that substance was legal to possess and use at all relevant times in Washington, D.C., where he

lived.

         50.     The WOHA physician informed Mr. Adelegan that she had spoken with his

doctor at Kaiser, and that he should “answer the question truthfully” in order to return to

work.

         51.     Mr. Adelegan understood then that he was expected to tell WOHA that he had

smoked marijuana in the past while off duty, even though the substance was legal, because his

past use of marijuana had been a part of his medical history as reported to his doctor at Kaiser.

         52.     Any past legal use of marijuana by Mr. Adelegan violated, and could by

definition have violated, no DCPS policy, and did not warrant any DCPS disciplinary action

against him.

         53.     The WOHA physician then said that she would feel comfortable giving Mr.

Adelegan approval to return to work only if he passed a drug test that day. Mr. Adelegan

promptly took a urinalysis test at the WOHA office. The WOHA physician told him that she

would call him if he failed the test, but that if he passed WOHA would simply forward the

information to DCPS.

         54.     From November 29 through December 6, 2017, Mr. Adelegan repeatedly

telephoned WOHA in an effort to obtain the results of his urinalysis and/or confirmation of

the favorable resolution of his fitness for duty. Each time WOHA claimed either that no

doctor was available or that someone would be in touch with him.

         55.     On December 6, 2017, Ms. Akbar of WOHA took one of his calls, and said that

WOHA’s information had been forwarded to DCPS and that he should contact them. She

would not give him any further information.




                                                10
               Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 11 of 17



         56.     On the same day, December 6, 2017, Mr. Adelegan e-mailed Ms. Miller of DCPS

to confirm that she had been given the results of his fitness for duty exam and to inquire about

next steps. He received no response.

         57.     On January 22, 2018, Mr. Adelegan received from DCPS, without explanation, a

“Last Chance Agreement” that he was expected to sign, along with instructions to take

another drug test for “rehire,” and yet another medical release form for him to complete.

         58.     The “Last Chance Agreement” was a document purporting to place Mr.

Adelegan on the very edge of termination, such that the slightest perceived infraction would

lead to his dismissal without recourse, as if previous lesser discipline had already been

imposed.

         59.     Mr. Adelegan took the additional drug test on January 23, 2018, but was unsure

why he had to fill out yet another medical release form for DCPS, and was reluctant to sign

the “Last Chance Agreement” given that it created the false impressions (a) that he had

committed one or more infractions warranting discipline, (b) that he had received whatever

graded disciplinary action would properly precede such an agreement, and (c) that he agreed

that even the slightest infraction would now result in his immediate dismissal. Therefore, the

next day, January 24, 2018, he contacted his union representative, Jacqueline Pogue-Lyons of

the Washington Teachers’ Union (“WTU”), and informed her of these developments.

         60.     Ms. Pogue-Lyons invited Mr. Adelegan to WTU headquarters the next day to

discuss the issues with WTU’s outside counsel, Lee Jackson, Esq. Mr. Adelegan did so on

January 25, 2018.

         61.     Based on the advice of WTU counsel, Mr. Adelegan determined not to sign the

agreement, because it surrendered procedural rights he otherwise retained, implicated him in

misconduct he had not committed, created the pretense of fair disciplinary procedures that



                                                11
                  Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 12 of 17



had not been accorded him, and placed an imprimatur of legitimacy on the charade that

DCPS had mounted in order to avoid giving a reason for his de facto termination. He so

informed DCPS promptly.

            62.     DCPS has not communicated with Mr. Adelegan about this matter since that

day.

            63.     Mr. Adelegan remained unpaid by DCPS, not formally terminated, not given

any recourse to challenge the LCA, and not able to apply for unemployment compensation,

until the principal of Burrville Elementary School, also a DCPS school, offered him a teaching

position for the fall of 2018, which he accepted.

            64.     DCPS treated Mr. Adelegan’s formal application for the Burrville position as

that of a new teacher who had never before worked at DCPS, and did not attempt to address

or resolve the employment limbo in which it had kept him beginning in November 2016, or

the deprivation of pay it had imposed on him beginning in September 2017.

            65.     Mr. Adelegan began teaching at Burrville at the start of the 2018-19 academic

year, and teaches there as of the date of this filing. His most recent performance evaluation

rated him “highly effective.” He has never received an explanation, back pay, or other

compensation, from DCPS or any of its personnel for the wrongs described in this Complaint.

            66.     As a result of the wrongs complained of herein, Mr. Adelegan has suffered

substantial monetary loss, as well as severe and long-term emotional distress, harms to his

reputation, his self-esteem, and his quality of life, and other adverse consequences to be

proven at trial.

                                                   Count I:
                       Retaliation for expression protected by the federal Constitution

            67.     The preceding allegations of this Complaint are incorporated herein in their

entirety.


                                                     12
               Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 13 of 17



         68.     Mr. Adelegan’s Facebook livestream video posting of November 3, 2019, was

protected personal speech on matters of significant public concern. It was uttered and posted

while Mr. Adelegan was off duty. It was not official speech directed by his employer, was not

uttered or posted within the scope of his employment, was not part of his normal job duties,

and was not done on the employer’s time. Its factual content was neither false nor erroneous,

and it did not identify individuals, unnecessarily disclose sensitive, confidential or privileged

information, or make disclosures outside the public’s right to know.

         69.     DCPS’ actions against Mr. Adelegan following his Facebook posting were done

in retaliation for his exercise of the right of free expression, in violation of the First

Amendment to the United States Constitution.

         70.     DCPS’ directive, issued to Mr. Adelegan on November 15, 2019, that he undergo

a “fitness for duty” mental health examination as a condition of returning to work, was in

furtherance of a false pretense that Mr. Adelegan was mentally ill, designed and intended to

deflect his permissible and protected public criticism of them, and to punish him for uttering

it.

         71.     In issuing to Mr. Adelegan the directive described in the preceding paragraph,

and in pursuing the false pretense that he was mentally ill, DCPS retaliated against him for

protected speech that the D.C. public school system, or some of its personnel, found

embarrassing.

         72.     In shifting pretexts from mental illness to another false pretense, that of past

“illegal” drug use, and in insisting that he sign a “Last Chance Agreement” as a condition of

returning to work, DCPS continued and compounded its retaliation against him for his

protected speech.




                                                  13
                  Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 14 of 17



            73.     In cutting off Mr. Adelegan’s pay beginning in September 2017, DCPS further

retaliated against him for his protected speech.

            74.     In and as a result of its wrongful conduct as described in this Complaint and in

this Count, DCPS inflicted substantial financial harm and severe and permanent emotional

distress on Mr. Adelegan, and substantially and permanently harmed his earning power, his

reputation, his self-esteem and his quality of life.

            75.     DCPS’ wrongful conduct as described in this Complaint and in this Court was

willful, deliberate and intentional, and therefore warrants the imposition of punitive damages.

                                                 Count II:
                      Denial of substantive due process under the federal Constitution

            76.     The preceding allegations of this Complaint are incorporated herein in their

entirety.

            77.     In pursuing the false pretense that Mr. Adelegan was mentally ill, and requiring

him to undergo unnecessary mental health examinations as a precondition of his return to

work, DCPS infringed Mr. Adelegan’s substantive rights against deprivation of liberty or

property without due process of law under the Fifth Amendment to the U.S. Constitution.

            78.     In requiring, as a condition of his returning to work, but without basis in fact or

law, that Mr. Adelegan waive all physician-patient privilege as to all his private medical

records, and all rights he may have had to keep those records from his employer under the

Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), DCPS infringed Mr.

Adelegan’s substantive rights against deprivation of liberty or property without due process of

law under the Fifth Amendment to the U.S. Constitution.

            79.     In shifting its pretext for depriving him of work from his mental health to his

past off-duty use of legal marijuana, which violated, and could by definition have violated, no




                                                     14
                  Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 15 of 17



DCPS policy, DCPS infringed Mr. Adelegan’s substantive rights against deprivation of liberty

or property without due process of law under the Fifth Amendment to the U.S. Constitution.

            80.     In requiring Mr. Adelegan to sign a “Last Chance Agreement,” placing him on

the extreme verge of termination, without basis, and without prior disciplinary action for

which in any event there would have been no basis, DCPS infringed Mr. Adelegan’s

substantive rights against deprivation of liberty and property without due process of law

under the Fifth Amendment to the U.S. Constitution.

            81.     In suspending Mr. Adelegan’s pay starting September 1, 2017, without basis, and

without prior disciplinary action for which in any event there would have been no basis,

DCPS infringed Mr. Adelegan’s substantive rights against deprivation of liberty and property

without due process of law under the Fifth Amendment to the U.S. Constitution.

            82.     DCPS’ wrongful conduct, as described in this Complaint and in this Count,

deprived Mr. Adelegan of a year’s salary, inflicted severe and permanent emotional distress

on him, and substantially and permanently harmed his future earning power, his reputation,

his self-esteem and his quality of life.

            83.     DCPS’ wrongful conduct as described in this Complaint and in this Court was

willful, deliberate and intentional, and therefore warrants the imposition of punitive damages.

                                                 Count III:
                                  Violation of the D.C. wage theft statute

            84.     The preceding allegations of this Complaint are incorporated herein in their

entirety.

            85.     Beginning on September 1, 2017, DCPS, without terminating Mr. Adelegan’s

employment, completely cut off and ceased his pay without explanation.

            86.     There was no employment justification for cutting off Mr. Adelegan’s salary,

nor was his employment officially terminated.


                                                     15
               Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 16 of 17



         87.     By unjustly cutting off Mr. Adelegan’s DCPS salary for the entirety of the 2017-

18 academic year, as explained in this Complaint and in this Count, DCPS withheld and

refused to pay Mr. Adelegan’s lawfully earned wages in violation of the District of Columbia

wage theft statute, D.C. Code § 32-1301 et seq.

         88.     DCPS’ wrongful conduct as alleged in this Complaint and in this Count was

willful, deliberate, and done in bad faith, and requires the imposition of treble damages in

addition to the unpaid wages under D.C. Code § 32-1308(a)(1)(A).

                                             Prayer for relief

         89.     WHEREFORE, plaintiff Olusegun Adelegan respectfully requests as follows:

                 (a)    That this Court declare that the acts and omissions of the defendant, as

                        alleged in this Complaint, violated his rights to freedom of expression

                        and due process of law under the First and Fifth Amendments to the

                        U.S. Constitution, and to lawful payment of wages due under D.C. Code

                        § 32-1301 et seq.;

                 (b)    That this Court enter judgment awarding Mr. Adelegan compensatory

                        damages against the defendant for his lost wages, for his emotional

                        distress during and since the ordeal described herein, and for enduring

                        harm to his reputation, self-esteem and quality of life, in an amount

                        appropriate to the evidence adduced at trial;

                 (c)    That this Court declare that the defendant violated the D.C. wage theft

                        statute, D.C. Code § 22-1301 et seq., in stopping Mr. Adelegan’s pay, and

                        that it enter judgment awarding Mr. Adelegan wage theft damages in

                        the amount of three times the back pay owed, in addition to the back

                        pay itself, under D.C. Code § 32-1308;



                                                    16
          Case 1:19-cv-03440 Document 1 Filed 11/14/19 Page 17 of 17



              (d)     That this Court declare that the defendant’s conduct as alleged herein

                      was willful, deliberate and intentional, and award Mr. Adelegan

                      punitive damages;

              (e)     That this Court enter judgment awarding Mr. Adelegan his costs and

                      reasonable attorneys’ fees in this action as provided by 42 U.S.C. § 1988

                      and D.C. Code § 32-1308(b); and

              (f)     That this Court grant Mr. Adelegan such further declaratory, injunctive

                      and/or monetary relief as this Court may deem just and proper.

                                          Jury demand

        90.   Plaintiff requests a trial by jury on all claims so triable.



                                              Respectfully submitted,



                                              _____________________________
                                              Stephen B. Pershing
                                              D.C. Bar No. 482580
                                              Pershing Law PLLC
                                              1416 E Street, N.E.
                                              Washington, D.C. 20002
                                              (202) 642-1431 (o/m)
                                              steve@pershinglaw.us

                                              Counsel for plaintiff

Dated: November 14, 2019




                                                 17
